DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are deemed to be a non-obvious improvement over the cited prior art of record. Specifically, the claims are directed towards a topical nerve activation patch comprising a topical nerve activation patch comprising: a flexible substrate; a dermis conforming bottom surface of the substrate comprising adhesive and adapted to contact a dermis of a user; a flexible top outer surface of the substrate approximately parallel to the bottom surface; a plurality of electrodes positioned on the patch proximal to the bottom surface and located beneath the top outer surface and coupled to the flexible substrate; a power source having a battery voltage level; and electronic circuitry embedded in the patch and located beneath the top outer surface and coupled to the flexible substrate, the electronic circuitry generating an output voltage applied to the electrodes, the electronic circuitry comprising: a controller; a voltage monitoring circuit coupled to the controller; a current monitoring circuit coupled to the controller; a switch coupled to the controller; and a two stage boosted voltage circuit coupled to the switch and the power source and comprising a first stage and a second stage, the second stage configured to increase the battery voltage level to a lower value compared to a final output voltage, the first stage configured to increase the lower value to the final output voltage. 
This differs from the cited prior art of Druke used in the double patenting rejection, since Druke fails to disclose a two stage circuit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NADIA AHMAD MAHMOOD
Primary Examiner
Art Unit 3762



/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792